 Case 2:20-cv-03365-DSF-AGR Document 16 Filed 07/01/20 Page 1 of 1 Page ID #:64



     Yana A. Hart Esq. (SBN: 306499)
 1
     yana@kazlg.com
 2   KAZEROUNI LAW GROUP, APC
     2221 Camino Del Rio South, Suite 101
 3
     San Diego, CA 92108
 4   Telephone: (619) 233-7770
     Facsimile: (619) 297-1022
 5
 6   Attorneys for Plaintiff
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   Terri Alves, Individually and on behalf                  CASE NO.: 2:20-CV-03365-DSF-AGR
11   of others similarly situated,
12                       Plaintiff,                           NOTICE OF VOLUNTARY DISMISSAL
13                                                            OF ACTION WITHOUT PREJUDICE
     v.
14
15   Agent Zip, Inc.,
16                       Defendant.
17
18
19          Plaintiff Terri Alves (“Plaintiff”) hereby moves to dismiss this action without
20   prejudice as to the named Plaintiff and without prejudice as to the putative class
21   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
22          WHEREFORE, Plaintiff respectfully requests that this Court dismiss this
23   action without prejudice as to the name Plaintiff and without prejudice as to the
24   Putative Class.
25
     Dated: JuO\ , 2020                                          KAZEROUNI LAW GROUP, APC
26
27                                                            By: s/ Yana A. Hart
                                                                  Yana A. Hart, Esq.
28                                                                Attorney for Plaintiff

      ______________________________________________________________________________________________________
                                                     - 1 of 1 -
